Citation Nr: 0837387	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-12 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for the veteran's service-connected dysthymia, with 
anxiety.

2.  Entitlement to a disability rating in excess of 40 
percent for the veteran's service-connected lumbar spine 
disorder, including lumbar myositis, degenerative disc 
disease, claimed as osteoarthritis.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had service with the Army Reserve National Guard 
from May 1980 until May 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's dysthymia is manifested by occupational and 
social impairment with reduced reliability and productivity.

2.  The veteran's lumbar spine disorder is manifested by pain 
and a decreased range of motion, without ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, and no 
higher, have been met for the veteran's dysthymia.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9434 (2007).

2.  The criteria for an evaluation in excess of 40 percent 
for a lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
December 2004 prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
veteran in December 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the December 2004 letter informed the veteran 
that he needed to submit evidence showing his claimed 
disorders had increased in severity, and could include doctor 
statements, as well as individuals of knowledge of the 
worsening of his disability.  The February 2006 Statement of 
the Case also provided diagnostic code information in 
relation to the dysthymia and lumbar spine disorder claims, 
as well as total disability ratings.  Based on the evidence 
above, the veteran can be expected to understand from the 
various letters from the RO what was needed to support his 
claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  The veteran has provided 
statements to his medical professionals concerning the impact 
of his disabilities on his daily life and work, as indicated 
in his February 2005 VA general examination and other VA 
records.  Furthermore, he has provided a statement from his 
employer, dated in April 2006, which referenced his 
employment.  In his April 2005 Notice of Disagreement, the 
veteran reported that his disabilities had worsened.  As 
such, the veteran has indicated an understanding of the 
consideration of the impacts on his daily life and work on 
his disability rating, and the need to demonstrate a 
worsening of his disabilities.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
veteran has submitted statements from himself and his 
employer.  In addition, he was afforded VA medical 
examination in January 2005 for his spine claim and in 
February 2005 for his dysthymia claim, as well as a general 
VA examination in January 2005.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable Law 
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).


[Continued on the next page]  
Dysthymia

The veteran essentially contends that his service-connected 
dysthymia, with anxiety features, has worsened and is not 
adequately represented by his 30 percent evaluation, as 
indicated in his May 2005 Notice of Disagreement.

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including 
dysthymia) when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is characterized when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene;  
difficulty in adapting to stressful circumstances (including  
work or a work-like setting); and the inability to establish 
and maintain effective relationships. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.   
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).   
A score of 21-30 indicates behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or an 
inability to function in almost all areas (e.g. stays in bed 
all day, no job, home, or friends).  A score of 31-40 is 
indicative of some impairments in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant), or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g. a depressed man avoids friends, neglects family, and is 
unable to work).  A score of 41-50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A score of 61 to 70 
indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994. 

The veteran was admitted to a VA psychiatric hospital in 
October 2004.  A VA Psychiatric Initial Evaluation was 
provided on October 18, 2004.  The examiner noted that the 
veteran had a history of depression and had presented with 
depressive symptoms, poor impulse control, and self harm 
ideas (without a specific plan).  The veteran reported a 
depressed mood, insomnia, decreased appetite, severe 
irritability, and aggressive behavior.  He had also begun to 
gamble to comfort himself, and reported that he heard 
"voices" that called him into the "shadows."

The VA examiner found the veteran to display poor eye 
contact, but to have good grooming and adequate hygiene.  He 
was calm, cooperative, and friendly, with no psychomotor 
retardation or agitation.  There were no tics or abnormal 
movement.  His speech was spontaneous and fluent, with 
adequate tone.  His mood and affect were depressed.  His 
thought process was goal-directed, logical, coherent, and 
relevant.  Suicidal and homicidal ideation was denied, as 
were current auditory or visual hallucinations.  The veteran 
was alert, active, and oriented to time, place and person.  
His immediate, recent, and remote memory was good.  He 
displayed poor concentration and attention span.  His insight 
and judgment were fair.  The examiner diagnosed him with 
moderate, recurrent major depression, with psychotic 
features.  A GAF score of 30 was assessed.

The veteran was discharged on October 28, 2004.  His October 
27, 2004 VA Discharge Patient Instructions noted that the 
veteran was diagnosed with moderate, recurrent, major 
depression.  His GAF on admission was 30 and 70 on discharge.  
His October 28, 2004 VA Discharge note reported that the 
veteran was feeling better and had been seen smiling and 
interacting with other patients and staff.  He had a euthymic 
mood and affect.  He showed stabilization of acute symptoms 
and had obtained the maximum benefits from his level of 
treatment.  The veteran was alert; oriented to person, place 
and time; logical; coherent; and relevant.  He denied current 
suicidal or homicidal ideations, as well as any current 
auditory or visual hallucinations.

A VA examination was provided in February 2005 for mental 
disorders.  The veteran reported that he was currently 
employed and had previously been hospitalized for his mental 
disability.  He denied any suicide attempts, but reported 
ideation.  He also reported that when he did not take his 
medication he became angry, aggressive, and irritable.  He 
would also lose his concentration and his hearing of voices 
would increase, but he denied being aggressive behavior to 
others and harming others.  

The veteran complained that he became increasingly irritable 
and aggressive for no reason towards anybody, but also 
reported that he has never lost control or hurt anyone.  He 
was also unable to sleep, had lost concentration, had a 
depressed mood, felt like crying most of the time at home, 
and had a loss of libido.  He developed suicidal ideation 
from time to time, but had never attempted suicide.  When not 
working, he stayed in bed most of the day and had no energy 
to perform chores.  

The February 2005 VA examiner found the veteran to be alert, 
active, and oriented times three.  The veteran's mood was 
euthymic and affect destroyed.  His speech was regular in 
rate and rhythm, with a normal tone.  His memory was mildly 
impaired, with his past and remote memory preserved.  His 
concentration was adequate, and there was no impairment of 
thought process or communication.  There were no 
hallucinations or delusions during the interview, or 
inappropriate behavior.   He had no suicidal or homicidal 
thoughts or ideation.  He maintained minimal personal hygiene 
and basic activities of daily living.  There was no obsessive 
or ritualistic behavior which interfered with his activities.  
He was also relevant and logical, with adequate speech 
pattern.  He had no history of panic attack or evidence of 
impaired impulse control during the interview, though he 
referred to an impaired ability to seep.  He also denied 
auditory, visual, or tactile hallucinations.  His abstract 
thinking was preserved, as was insight and judgment.  

The examiner found him capable of managing his financial 
affairs, and diagnosed him with a major depressive episode, 
by history, and dysthymia.  A GAF score of 60/55.  Although 
he was previously diagnosed with dysthymic disorder, the 
examiner found his symptomatology to be compatible with a 
major depressive disorder, chronic type.  Furthermore, the 
examiner noted that the veteran had maintained "moderately 
severe-to-average functioning socially," had been able to 
maintain his job, and had reported that he had never been 
suspended or given a bad evaluation.  

A February 2005 VA general medical examination similarly 
found the veteran to be alert and oriented in time, place, 
and person.  He had no gross cognitive function and had 
adequate hygiene.  He was appropriately dressed, cooperative, 
and had no involuntary movements.  His speech was spontaneous 
and fluent, as well as coherent, logical, and relevant.

Subsequent VA outpatient treatment records generally 
indicated that the veteran continued to be diagnosed with a 
mental disorder, but generally involved the veteran's 
cardiology treatment, and not his mental disability.  

Based on the totality of evidence, a 50 percent evaluation 
was generally indicated by occupational and social impairment 
with reduced reliability and productivity due to symptoms of 
his dysthymia.  His October 18, 2004 Initial Evaluation 
reported that he had depressive symptoms and poor impulse 
control.   He had self harm ideas and had started gambling, 
as well as heard voices, which would have been indicative of 
a 70 percent or 100 percent evaluation; however, the majority 
of the evidence indicates that his symptoms were more 
indicative of a 50 percent evaluation.  

A 50 percent evaluation was demonstrated by mild impairment 
of his short term memory and his demonstrated disturbances of 
his motivation and mood, as indicated by his complaints of 
irritability and aggression, though he has reported not 
acting on it.  Additionally, he also reported having 
difficulty with his social relationships, and at work, which 
was indicated by an April 2006 statement from his director, 
J.I.V.R., though the veteran was able to continue working.  
Thus occupational and social impairment has been evidenced, 
but not to the extent indicated in excess of the 50 percent 
rating.

The symptoms were generally not characteristic of a rating in 
excess of 50 percent.  The veteran's grooming and hygiene 
were adequate, indicating an ability to perform activities of 
daily living.  The examiner also found him calm, cooperative, 
and friendly; as well as to have logical and goal directed 
thought processes, indicating that he could function 
independently, appropriately, and effectively, unlike someone 
with a 70 percent evaluation.  He similarly had fair insight 
and judgment, as well as a good memory, which are indicative 
of a rating lower than 50 percent.  Furthermore, his speech 
was also spontaneous and fluent, not intermittently 
illogical, obscure, or irrelevant speech characteristic 70 
percent rating symptomatology.  Although he reported hearing 
voices at times, he has also consistently denied 
hallucinations and delusions.  He has also been found to have 
poor impulse control at times.  However, in his February 2005 
VA examination he reported that even when he becomes angry, 
aggressive, and irritable and has problems with people, he 
has not been aggressive towards anybody and has not harmed 
other people.  He has also not demonstrated an inability to 
establish and maintain effective relationships, as he has 
been married for many years, has a family, and has maintained 
employment with the same company.  Thus, although the veteran 
does have some symptoms indicative of a 70 percent rating, 
the majority of the evidence is more characteristic of a 50 
percent rating.

Although the veteran's GAF scores at times reflected some 
serious symptoms, the Court has held that a GAF score is only 
one factor in determining a veteran's disability rating.  See 
Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. 
Principi, 15 Vet. App. 1, 14 (2001).  The majority of the 
veteran's symptoms, including the veteran's functionality, 
did not reflect such a severity to warrant a rating in excess 
of a 50 percent evaluation.  The Board must base its decision 
on the evidence of record, as it is applicable to the rating 
code.  Based on the evidence, the veteran's symptoms are 
indicative of a severity warranting a 50 percent rating.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   

As the evidence of record is at least at an approximate 
balance for a 50 percent evaluation, the benefit of the doubt 
rule applies.  Gilbert v. Derwinski, 1 Vet.App. 49, 58 
(1991).  The veteran's claim for a higher disability rating, 
to the extent of 50 percent and no higher, is granted.  

Lumbar Spine  

The veteran essentially contends that his lumbar spine 
disorder is not adequately rated, and should be granted a 100 
percent rating, as indicated in the May 2005 notice of 
disagreement.

Lumbar spine disabilities are rated on the basis of 
limitation of motion, with evaluations assigned under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  A note following the schedular criteria indicates 
that, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is from 0 to 90 degrees, extension 
from 0 to 30 degrees, left and right lateral flexion from 0 
to 30 degrees, and left and right lateral rotation from 0 to 
30 degrees.  C.F.R. § 4.71a.  In the alternative, an 
evaluation can be assigned under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Diagnostic Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the 
Spine assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease. A 40 percent evaluation, would only be warranted 
if there is forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine. A 
100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a. 

VA outpatient treatment records have generally indicated that 
the veteran complained of back pain and received treatment 
for his back.  A VA Physical Medicine and Rehabilitation 
Consult, from April 2004, noted that the veteran had strong 
low lumbar pain, on either side, and stiffness.  When he got 
inflamed, the pain is felt in the entire back, from the neck 
down.  He had diffuse cramps on both lower limbs and numbness 
of both feet daily.  Pain was episodic and could last months; 
it also increased with effort and movement, and decreased 
with medicines and rest.  His range of motion was 
significantly limited, with extension of 10 degrees and 
flexion less than 40 degrees.  The examiner found chronic 
pain in the entire back, associated with his bulging discs 
and without neurological deficits.  

An MRI of the spine was performed in April 2004, and found 
straightening of the lumbar lordosis, with mild degenerative 
changes in the lumbar spine.  Right lateral disc herniation 
in the right neural foramen and L3-4 was found, as was 
minimal bulging annulus at L4-5.  He was found to have a 
major abnormality, with no attention needed.  

A January 2005 VA examination for the spine found the veteran 
to complain of low back pain, which he claimed had 
intensified in severity and become more frequent.  The pain 
was stabbing and shock-like, located in his lumbosacral area, 
and usually lasting from 8 to 12 hours.  The veteran took 
medication, with mild relief.  He claimed to have periods of 
flare-ups about once a week, exacerbated by prolonged 
standing and the weather.  He denied additional limitation of 
motion with flare-ups.  He also denied additional symptoms 
including weakness and bowel complaints.  The veteran walked 
unaided and was able to ambulate from 30 to 40 minutes.   The 
examiner found him independent in self-care and activities of 
daily living.  He also worked as a security guard.  

The January 2005 VA examiner found the thoracolumbar spine to 
have a forward flexion from 0 to 60, with pain from 50 to 60 
degrees.  Extension was from 0 to 20 degrees, with painful 
motion from 10 to 20 degrees.  Left and right lateral flexion 
was from 0 to 10 degrees, with pain in the last 10 degrees.  
Left and right lateral rotation was from 0 to 20 degrees, 
with pain in the last 10 degrees.  The examiner also found 
tenderness upon palpation of the lumbosacral area at the 
paravertebral muscles.  Additionally, when the veteran was 
asked to perform repetitive flexion on a supine position, 
pain was elicited with this Deluca maneuver.  The veteran's 
spine contour was preserved and there was no reversed 
lordosis or abnormal kyphosis.  Furthermore, an inspection of 
the thoracolumbar area did not show any postural 
abnormalities of fixed deformities or ankylosis.  

The veteran denied hospitalization in the past year due to 
low back pain.  The examiner found mild degenerative changes 
at the lumbosacral spine, with disc dehydration at L4-L5/L-5-
S1.  There was a small right lateral disc herniation at L3-
L4, in the right neural foramina.  He was diagnosed with 
chronic active lumbosacral strain-myositis, degenerative disc 
disease, and a small right lateral disc herniation in L3-L4.  
The examiner noted that the veteran needed special 
accommodation to fulfill his job duties, though he could 
still function with some job modification and ergonomics.  He 
could not lift more than 20 pounds, to perform repetitive 
bending, or prolonged standing for more than one hour without 
interruption.

A general VA examination was also provided in January 2005.  
The veteran complained of pain, which was wore with physical 
activities and weather.  The examiner found no lordosis, no 
kyphosis, and no scoliosis.  He had a stead gait, and used a 
cane during evaluation.  The veteran also reported no problem 
with sensation in both legs.  There were no gross sensory 
deficit and/or sensation problems to touch and pinprick.  

The medical evidence of record does not show that the 
veteran's service-connected lumbar spine disability manifests 
symptoms that meet the criteria for the next higher 50 
percent rating.  The evidence shows that the veteran does not 
have unfavorable ankylosis of the entire thoracolumbar spine 
or unfavorable ankylosis of the entire spine, which would be 
necessary for a rating in excess of the 40 percent already 
granted him.  

It is necessary to consider, along with the schedular 
criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness. 
DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is 
evidence of functional impairment as a result of flareups of 
symptomatology, but that this functional impairment was 
contemplated by the RO when granting the 40 percent 
disability evaluation.  The January 2005 examiner noted that 
the veteran had pain on motion and repetitive flexion, 
however, the veteran's spine continued to not have ankylosis 
necessary for the next higher disability.  Therefore, even 
considering pain, the veteran does not meet the criteria for 
the next higher rating of 50 percent.  The veteran's 
functional impairment as a result of flareups of 
symptomatology does not warrant a greater disability 
evaluation than already granted by the RO.  

The Board must evaluate any associated objective neurological 
abnormalities separately under an appropriate diagnostic 
code.  The veteran reported no bowel or bladder complaints in 
the January 2005 spine examination.  The neurological 
examination found decreased pinprick sensation in both lower 
extremities.  There was no atrophy, with a normal tone and 
strength in both extremities.  Deep tendon reflexes were +1 
and symmetrically identical in both lower extremities.  The 
veteran also reported no problem with sensation in both legs 
to the January 2005 general medical VA examination.  However, 
that examiner also found no gross sensory deficit and/or 
sensation problems to touch and pinprick.  The April 2004 VA 
consult similarly found no neurological deficits.  No 
neurological abnormalities were thus found.

With respect to intervertebral disc syndrome, under 
Diagnostic Code 5243, based on incapacitating episodes, the 
next higher evaluation applicable, a 60 percent rating 
evaluation would require incapacitating episodes of a total 
duration of at least six weeks during the past 12 months, 
with an "incapacitating episode" defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that required bed rest prescribed by a physician and 
treatment by a physician. 38 C.F.R. § 4.71a (2007).

The February 2005 VA spine examination report noted that the 
veteran specifically denied hospitalization within the past 
year due to his back.  No evidence shows that the veteran had 
incapacitating episodes prescribed by a physician or as part 
of a physician's treatment for his service-connected back 
disability.  There is also no evidence that the veteran was 
ever hospitalized for his disability.  

The Board has taken into consideration other medical records 
not specifically identified herein.  While these records show 
complaints of back pain, none of the records show that he 
meets the criteria for the next higher rating of 50 percent.

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   


ORDER

Entitlement to a rating evaluation of 50 percent, and no 
more, for the veteran's dysthymia is granted, subject to the 
laws and regulations governing the award of monetary benefits 

Entitlement to a disability rating in excess of 40 percent 
for lumbar spine disorder is denied.  




							[Continued on Next Page]

REMAND

The veteran essentially contends that his service-connected 
disabilities, including dysthymia and a lumbar spine 
disability, have made him unable to secure and follow 
substantially gainful employment.  The other issue on appeal 
is thus entitlement to an award of a TDIU rating.  

As discussed above, the Board has granted the veteran a 50 
percent rating for his service-connected dysthymia.  Given 
this change in circumstances, and to accord the veteran due 
process, the RO should readjudicate the issue of entitlement 
to an award of a TDIU rating following its implementation of 
the increased evaluation. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should readjudicate the 
TDIU claim following implementation of 
the dysthymia rating award.  All 
development necessary for a full and 
fair adjudication should be undertaken.  
If the RO/AMC deems it necessary, 
appropriate VA examinations may be 
scheduled.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be provided an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


